          Case 2:12-md-02323-AB Document 11302 Filed 03/08/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: NATIONAL FOOTBALL LEAGUE                    No. 2:12-md-02323-AB
    PLAYERS’ CONCUSSION INJURY                         MDL No. 2323
    LITIGATION

    Kevin Turner and Shawn Wooden, on behalf
    of themselves and others similarly situated,       Hon. Anita B. Brody
                                 Plaintiffs,
                  v.
    National Football League and NFL
    Properties, LLC, successor-in-interest to NFL
    Properties, Inc.,
                                 Defendants.

    THIS DOCUMENT RELATES TO:
    ALL ACTIONS



                                                ORDER

          As stated in the Court’s March 8, 2021 order in the related case Henry v. National Football

League (20-4165), 1 the Court remains concerned about the race-norming issue.

          AND NOW, on this 8th day of March, 2021, it is ORDERED that the NFL and Class

Counsel Seeger Weiss—the original parties that drafted the Settlement Agreement—are referred

to Magistrate Judge David Strawbridge to seek to address the concerns relating to the race-

norming issue.

                                                                  s/ANITA B. BRODY, J.

                                                                  ANITA B. BRODY, J.

COPIES VIA ECF

1
    Order, Henry v. Nat’l Football League, No. 20-4165 (E.D. Pa. Mar. 8, 2021), ECF No. 40.
